USDC SDNY
DOCUMENT

Michael Faillace & Associz|] ELECTRONICALLY FILED

Employment and Litigation Attorney DOC #: a
DATE FILED: 9/24/2021

 

60 East 42° Street, Suite 4510
New York, New York 10165 Facsimile: (212) 317-1620

woates@faillacelaw.com
June 17, 2021

VIA ECF

Honorable Analisa Torres
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Alfredo Hernandez Ramirez, et al v. 35 Bakery Café Corp., et al
Docket No.: 21-cv-00458 (AT)

Your Honor:

Our office represents Plaintiffs Alfredo Hernandez Ramirez and Lizabeth Huertas
Ramirez (“Plaintiffs”) in the above-referenced matter. I write to respectfully request the Court to
adjourn the initial conference, which is currently scheduled for June 24, 2021 at 10:20 a.m. This
is the second request of its kind. The Court granted Plaintiffs’ first request.

By way of background, our office filed Plaintiffs’ Second Amended Complaint on June
1, 2021 (E.C.F. No. 38). The Second Amended Complaint was served on the corporate
Defendant on June 2, 2021 and our office filed the corresponding Affidavit of Service on June
10, 2021 (E.C.F. No. 39). Further, the Second Amended Complaint was served on the individual
Defendants on June 10, 2021 and our office filed the corresponding Affidavits of Service on June
11, 2021 (E.C.F. Nos. 40-42).

The parties’ joint letter and proposed case management plan is due today. However, to
date, Defendants have not appeared or responded to the Second Amended Complaint.
Accordingly, Plaintiffs respectfully request the Court to adjourn the initial conference herein.

Plaintiffs thank the Court for its time and consideration of this matter.

GRANTED. The initial pretrial conference scheduled for June 24, 2021, is ADJOURNED to July 21,
2021, at 11:00 a.m. By July 14, 2021, the parties shall file their joint letter and proposed case
management plan.

SO ORDERED. O}-

Dated: June 24, 2021 ANALISA TORRES
New York, New York United States District Judge

 
